Citation Nr: 1611343	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-39 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a disability rating in excess of 40 percent for diabetes mellitus type II.  

4.  Entitlement to special monthly compensation based on housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a videoconference hearing before the Board in January 2015.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2015 Board remand instructed that the RO issue an SOC addressing the Veteran's claim of entitlement to a disability rating in excess of 40 percent for type II diabetes mellitus with erectile dysfunction and dermopathy of the bilateral lower extremities and entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s).  In December 2014, the RO provided an SOC for the SMC, but has not provided an SOC for diabetes mellitus type II.  Therefore, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  The Veteran's treatment records show that he applied for SSA disability benefits, but was denied.  The SSA would have medical records upon which they based their denial.  Therefore, the Board finds that remand is also necessary to obtain any outstanding SSA records for all issues on appeal.

Finally, regarding the Veteran's heart disability and hypertension claims, the board notes that the Veteran and his representative have asserted that his heart disability and hypertension may be causally related to or aggravated by the Veteran's service-connected nephropathy or his service-connected status-post stroke with history of TIA.  As the July 2015 VA examiner did not address the question of secondary service connection for any disability other than diabetes mellitus, the Board finds that the current examination is insufficient to make a decision on the merits.  Therefore, an addendum opinion is necessary to determine if the Veteran's heart disability and hypertension are causally related to or aggravated by the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all SSA records related to the any adjudication for benefits, to include any determinations and medical records.  All attempts to obtain the records should be documented in the claims file.  

2.   Provide the Veteran with an SOC addressing the pending appeal for entitlement to a disability rating in excess of 40 percent for diabetes type II with erectile dysfunction and dermopathy of the bilateral lower extremities.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

3.  Return the claims file to the July 2015 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for a nexus opinion.    

The examiner should review the claims file, then answer the following:

a.)  Is it at least as likely as not (50 percent probability more) that any heart disease or hypertension was caused or aggravated by any of the Veteran's service-connected disabilities, specifically to include nephropathy or status-post stroke with a history of TIA?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

If an additional examination is required for the examiner to sufficiently address these questions, then a new examination should be afforded.

4.  Should a new examination be required, notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  After completion of the above and any other development deemed necessary, review the expanded record and determine if any claims may be granted.  If a claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




